Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 1 of 9 PAGEID #: 214




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

GARY WALKER,                                                  Case No. 1:20-cv-303
     Petitioner,
                                                              Barrett, J.
        v.                                                    Bowman, M.J.

WARDEN, WARREN,                                               REPORT AND
CORRECTIONAL INSTITUTION                                      RECOMMENDATION
    Respondent.

        Petitioner, an inmate at the Warren Correctional Institution (WCI),1 has filed a petition

and amended petition for a writ of habeas corpus (Doc. 1, 4) and a motion and amended motion

for a temporary restraining order in this Court. (Doc. 2, 5). Respondent opposes the motion for

a temporary restraining order (Doc. 9) and has filed a motion to transfer the petitioner to the

Sixth Circuit Court of Appeals as a second or successive petition, pursuant to 28 U.S.C. § 1631

(Doc. 10). For the reasons stated below, the motion to transfer the petition to the Sixth Circuit

should be denied, the petition should be dismissed without prejudice, and the motion and

amended motion for a temporary restraining order denied.

        Petitioner, proceeding under 28 U.S.C. § 2241, seeks immediate release from custody due

to the COVID-19 pandemic. According to petitioner, he suffers from heart conditions which

render him vulnerable to serious injury or death if exposed to the virus. (Doc. 4 at PageID 73-

74, 90). Because of his pre-existing medical conditions and the nature of the prison

environment, petitioner asserts that he cannot be adequately protected from contracting COVID-

19 and must be released. (Id. at PageID 73-74). Petitioner claims that his continued

incarceration violates his due process and Eighth Amendment rights. (Id. at PageID 91-95).


1
 The Ohio Department of Rehabilitation & Correction Offender Details webpage indicates that petitioner is in state
custody based on his Ashland, Cuyahoga, and Richland County, Ohio convictions and sentences. (Viewed at
https://appgateway.drc.ohio.gov/OffenderSearch).
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 2 of 9 PAGEID #: 215




          Respondent has filed a motion to transfer the petition to the Sixth Circuit. (Doc. 10).

Respondent argues that because petitioner filed a prior petition in Walker v. Jackson, No. 1:08-

cv-806 (N.D. Ohio Apr. 10, 2018), the instant petition is second or successive under 28 U.S.C. §

2244(b). In addressing the temporary restraining order motion, respondent further contends that

because petitioner is in custody as a result of a state-court conviction, § 2241 is unavailable to

him and he must proceed under 28 U.S.C. § 2254, which requires him to exhaust his

constitutional claims in the state courts before seeking federal habeas corpus relief. (See id. at

PageID 172). According to respondent, petitioner has failed to do so. Finally, respondent argues

that the petition—which respondent contends is a challenge to the conditions of petitioner’s

confinement—must be brought under 42 U.S.C. § 1983 and is not cognizable in federal habeas

corpus.

I.        The motion to transfer should be denied.

          Pursuant to 28 U.S.C. § 2244(b)(1), the federal district court must dismiss a claim

presented in a second or successive habeas corpus petition that was raised in a prior petition. In

addition, the court must dismiss a claim presented in a second or successive petition, which the

petitioner did not include in the prior petition, unless: (1)(a) petitioner shows the claim relies on

a new rule of constitutional law, made retroactive to cases on collateral review by the United

States Supreme Court, that was previously unavailable; or (b) the factual basis for the claim

could not have been discovered previously through the exercise of due diligence; and (2) the

facts would be sufficient to establish by clear and convincing evidence that, but for constitutional

error, no reasonable fact-finder would have found the petitioner guilty of the underlying offense.

28 U.S.C. § 2244(b)(2). Before the district court may consider a successive petition, the

petitioner must first request and obtain authorization for such consideration from the court of

appeals. 28 U.S.C. § 2244(b)(3). The court of appeals may authorize the district court to

                                                   2
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 3 of 9 PAGEID #: 216




consider a successive petition only if petitioner makes the prima facie showing described above.

Id.

         The subsequent petition must relate to the same conviction or sentence under attack in the

prior petition to be “successive” within the meaning of the statute. See In re Page, 179 F.3d

1024, 1025 (7th Cir. 1999) (and cases cited therein). However, not all subsequent petitions

relating to the same conviction or sentence are considered successive. See Stewart v. Martinez-

Villareal, 523 U.S. 637 (1998). “[T]he Supreme Court has confirmed that a numerically second

petition is not properly termed ‘second or successive’ to the extent that it asserts claims whose

predicates arose after the filing of the original petition.” In re Jones, 652 F.3d 603, 605 (6th Cir.

2010) (citing Panetti v. Quarterman, 551 U.S. 930 (2007) and Stewart v. Marinez-Villareal, 523

U.S. 637 (1986)).2 The petitioner in Jones raised an ex post facto claim concerning amendments

to Michigan’s parole system which took effect after the adjudication of petitioner’s first habeas

corpus petition. The Sixth Circuit determined that the ex post facto claim—like the competency-

to-be-executed claims addressed in Panetti and Marinez-Villareal—was not second or successive

because the claim was unripe when his initial petition was filed or, in other words, the events

giving rise to the claim had not yet occurred. See Jones 652 F.3d at 605. For the same reasons,



2
  In Panetti, the Supreme Court held that an incompetency-to-be-executed claim under Ford v. Wainwright, 477
U.S. 399 (1986), raised in a second-in-time federal habeas corpus petition was not successive under § 2244(b). The
Panetti Court noted that Ford-based incompetency claims are generally not ripe until after the time has run to file a
first federal habeas petition—that is, not until the time of the petitioner’s scheduled execution. Id. at 943. Courts
have been careful to distinguish petitions containing unripe claims from those claims that are discovered after filing
an initial petition. See Florez-Ramirez v. Foster, 811 F.3d 861 (7th Cir. 2016) (“when discerning whether a second-
in-time petition is successive, courts must be careful to distinguish genuinely unripe claims (where the factual
predicate that gives rise to the claim has not yet occurred) from those in which the petitioner merely has some
excuse for failing to raise the claim in his initial petition (such as when newly discovered evidence supports a claim
that the petitioner received ineffective assistance of counsel); only the former class of petitions escapes classification
as ‘second or successive’”); Gage v. Chappell, 793 F.3d 1159 (9th Cir. 2015) (noting that the court has distinguished
“between petitions containing claims, the factual predicate of which came into being after the first habeas petition—
such as the mental incompetency claim in Panetti—and those containing claims that were ripe at the conclusion of a
first habeas proceeding but were not discovered until afterward”) (internal quotation marks and citations omitted).


                                                            3
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 4 of 9 PAGEID #: 217




the instant petition—challenging the constitutionality of petitioner’s custody in light of the

current COVID-19 pandemic—is not second or successive and respondent’s motion to transfer

the petition to the Sixth Circuit (Doc. 10) should be DENIED.

II.      The petition should be dismissed for lack of exhaustion.

         As noted above, petitioner seeks relief in the form of release from custody, arguing that

he cannot be adequately protected from contracting COVID-19. Although district courts

addressing habeas petitions raising conditions of confinement claims have split on whether these

claims are properly raised in a § 1983 action, see Elleby v. Smith, No. 20-cv-2935, 2020 WL

2611921, at *3 (S.D.N.Y. May 22, 2020) (collecting cases),3 the Sixth Circuit has recently held

that “our precedent supports the conclusion that where a petitioner claims that no set of

conditions would be constitutionally sufficient the claim should be construed as challenging the

fact or extent, rather than the conditions, of the confinement.” Wilson v. Williams, 961 F.3d 829,

838 (6th Cir. 2020) (noting that release from confinement is the heart of habeas corpus) (internal

quotation marks and citation omitted). See also Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

(holding that “when a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas

corpus”); Cameron v. Bouchard, No. 20-1469, 2020 WL 3867393, at *1 (6th Cir. July 9, 2020)

(permitting pretrial detainees and state prisoners to proceed under § 2241). Accordingly, in light

of the Sixth Circuit’s recent decisions as well as the decisions of other federal courts in similar


3
  One district court touched on the challenge in characterizing these types of cases as follows: “Petitioner’s claims
regarding the constitutionality of his custody in the jail because of his particular susceptibility to respiratory disease
are principally claims regarding the conditions of his confinement. Such claims should be raised by a complaint for
violation of 42 U.S.C. § 1983. But, the relief Petitioner seeks—release from custody—is available only upon habeas
corpus review. A challenge to the fact or duration of confinement should be brought as a petition for habeas corpus
and is not the proper subject of a civil rights action brought pursuant to § 1983.” Evil v. Whitmer, No. 20-cv-343,
2020 WL 1933685, at *2–3 (W.D. Mich. Apr. 22, 2020).

                                                            4
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 5 of 9 PAGEID #: 218




cases,4 the undersigned is persuaded that petitioner may bring his claims in a petition for a writ of

habeas corpus.

         Petitioner has filed this action pursuant to 28 U.S.C. § 2241. As noted above, respondent

contends that petitioner cannot proceed as a state prisoner under § 2241 and must proceed under

28 U.S.C. § 2254.5 In any event, whether under § 2241 or § 2254, a state prisoner is required to

exhaust his available state court remedies prior to filing a federal habeas corpus petition.

Collins. v. Million, 121 F. App’x 628, 630–31 (6th Cir. 2005). See also In re Marsh, 209 F.

App’x 481, 482 (6th Cir. 2006) (“a state prisoner’s § 2241 habeas petition must comply with the

gatekeeping restrictions included in the Anti-Terrorism and Effective Death Penalty Act of

1996”).

         The statute governing habeas petitions filed by state prisoners contains an exhaustion

requirement. See 28 U.S.C. § 2254(b)-(c). Specifically, the statute provides that an application

for a writ of habeas corpus by a state prisoner shall not be granted unless the petitioner has

exhausted his or her state court remedies, there is an absence of available state corrective

process, or circumstances exist that render such process ineffective to protect petitioner’s rights.

28 U.S.C. § 2254(b)(1). A state defendant with federal constitutional claims is required to first



4
  See, e.g., Resch v. Rewerts, No. 1:20-cv-515, 2020 WL 3396625, at *3 (W.D. Mich. June 19, 2020) (permitting the
petitioner to proceed with COVID-19 claims in a habeas action, but noting that, in line with the Sixth Circuit’s
decision in Wilson, petitioner’s decision to pursue relief in a habeas corpus action circumscribes the relief available);
Cobb v. Wolcott, No. 20-cv-496, 2020 WL 2781781, at *4 (W.D.N.Y. May 29, 2020) (finding that the relief sought
by petitioner—immediate release—to fall squarely within the traditional scope of habeas corpus) (quoting Preiser,
411 U.S. at 487); Malloy v. Dist. Attorney of Montgomery Cty., No. 20-1804, 461 F.Supp.3d. 168, 2020 WL
2571170, at *2–3 (E.D. Pa. May 21, 2020) (finding petitioner’s COVID-19 claims for which he sought immediate
release not cognizable in a § 1983 action and properly brought in habeas corpus).
5
  The Sixth Circuit has held that “regardless of the label on the statutory underpinning for [a] petition, habeas
petitions of state prisoners are governed by 28 U.S.C. § 2254, not § 2241” Byrd v. Bagley, 37 F. App’x 94, 95 (6th
Cir. 2002). See also Saulsberry v. Lee, 937 F.3d 644, 647 (6th Cir. 2019) (“The reality is that § 2254 is the
‘exclusive vehicle’ of habeas relief for prisoners in custody under a state judgment.”) (citing Walker v. O’Brien, 216,
F.3d 626, 633 (7th Cir. 2000)). However, in the context of a COVID-19 challenge, the Sixth Circuit has recently
permitted state prisoners to proceed under § 2241. See Cameron, 2020 WL 3867392 at *1.

                                                           5
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 6 of 9 PAGEID #: 219




fairly present those claims to the state courts for consideration because of the equal obligation of

the state courts to protect the constitutional rights of criminal defendants, and in order to prevent

needless friction between the state and federal courts. See Anderson v. Harless, 459 U.S. 4, 6

(1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275-76 (1971). Under the “fair

presentation” requirement, “state prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process,” which, in Ohio, includes discretionary review in the Ohio Supreme

Court. See O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902 F.2d 480,

483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99-100 (6th Cir. 1985).

         In this case, it is clear from the face of the petition that petitioner has not presented his

constitutional claims to the Ohio courts prior to filing the instant petition. Petitioner claims that

he should be excused from the exhaustion requirement6 and review of the Ohio Supreme Court

docket reveals that petitioner has not fairly presented his claims to the Ohio courts.7 (See Doc. 4

at PageID 75–76). Because petitioner has failed to afford the Ohio courts with an opportunity to

address his claims prior to filing the instant action, this case should be dismissed without



6
  Petitioner contends that pursuing a grievance in the prison system would be futile. (Doc. 1 at PageID 4–5; Doc. 4
at PageID 75–76). However, he has not demonstrated that relief as to his claims is unavailable to him in the Ohio
courts. See Makin v. Wainwright, No. 3:20-cv-912, 2020 WL 2085141, at *2 (N.D. Ohio Apr. 30, 2020) (dismissing
habeas petition on exhaustion grounds over claims that exhaustion would be futile); Hurst v. Rewerts, No. 1:20-cv-
680, 2020 WL 5200888, at *4 (W.D. Mich. Sept. 1, 2020) (dismissing petition on exhaustion grounds, noting that
relief may be available to petitioner by way of a habeas corpus petition or civil action filed in the state court).
7
  It appears that petitioner did file a motion for judicial release in the Richland County, Ohio trial court after filing
the instant petition, which was overruled. However, it does not appear that petitioner appealed the denial of his
motion to the Ohio Court of Appeals or Ohio Supreme Court. See O’Sullivan, 526 U.S. at 842, Hafley, 902 F.2d at
483; Leroy, 757 F.2d at 97, 99–100.

Petitioner’s state cases were viewed at https://richlandcourtsoh.us/eservices (under Case No. 2009 CR 0052),
https://cpdocket.cp.cuyahogacounty.us/Search.aspx (under Case No. CR-08-512655-D),
https://www.ashlandcountycpcourt.org/eservices (under Case No. 08-CRI-108), and
http://www.supremecourt.ohio.gov/Clerk/ecms/#/search. This Court may take judicial notice of court records that
are available online to members of the public. See Lynch v. Leis, 382 F.3d 642, 648 n.5 (6th Cir. 2004) (citing Lyons
v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)).

                                                            6
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 7 of 9 PAGEID #: 220




prejudice for failure to exhaust. See, e.g., Medina v. Williams, 823 F. App’x 674, 676–77 (10th

Cir. 2020) (noting that the dismissal of a prisoner’s COVID-19 claims brought under § 2241 was

proper because the petitioner failed to demonstrate that he has exhausted his available state

remedies); Elleby v. Smith, No. 20-cv-2935, 2020 WL2611921, at *4 (S.D.N.Y. May 22, 2020)

(joining federal district courts around the country that have recently dismissed, or held

dismissible, COVID-19-related petitions for failure to exhaust state remedies) (collecting cases);

Malloy v. Dist. Attorney of Montgomery Cty., No. 20-1804, 461 F.Supp.3d. 168, 2020 WL

2571170, at *3 (E.D. Pa. May 21, 2020) (dismissing COVID-19 habeas petition for failure to

exhaust, finding the “[p]etition contains no suggestion that Petitioner has attempted to exhaust

the state court process through emergency motion or petition to the state trial or appellate

courts”); Griffin v. Cook, No. 3:20-cv-589, 2020 WL 2735886, at *5 (D. Conn. May 26, 2020)

(dismissing COVID-19 petition for lack of exhaustion); Resch v. Rewerts, No. 1:20-cv-515, 2020

WL 3396625, at *4 (W.D. Mich. June 19, 2020) (same).

       Because the petition is subject to dismissal on exhaustion grounds, petitioner’s motion

and amended motion for a temporary restraining order (Doc. 2, 5) should be denied. See, e.g.,

Evil v. Whitmer, No. 20-cv-343, 2020 WL 1933685, at *2–3 (W.D. Mich. Apr. 22, 2020)

(finding that “because Petitioner has failed to exhaust available state court remedies, he has no

chance of success on the merits of his claim” and “preliminary injunctive relief is

inappropriate”); Harrison v. Wolcott, No. 20-cv-6270, 2020 WL 3000389, at *4 (W.D.N.Y. June

4, 2020) (finding that petitioner had not demonstrated a likelihood of success on the merits

because petitioner’s COVID-19 claims were unexhausted).

                       IT IS THEREFORE RECOMMENDED THAT:

       1. The motion to transfer the petition to the Sixth Circuit (Doc. 10) be DENIED; the

petition for a writ of habeas corpus be DISMISSED without prejudice; and petitioner’s motion
                                                 7
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 8 of 9 PAGEID #: 221




and amended motion for a temporary restraining order (Doc. 2, 5) be DENIED.

       2. A certificate of appealability should not issue because, for the foregoing reasons,

petitioner has not made a substantial showing of the denial of a constitutional right that is

remediable at this juncture in this proceeding. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that with respect to any

application by petitioner to proceed on appeal in forma pauperis, an appeal of any Order

adopting this Report and Recommendation would not be taken in “good faith,” and therefore

DENY petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v.

Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).




                                                      s/Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                                  8
Case: 1:20-cv-00303-MRB-SKB Doc #: 14 Filed: 11/02/20 Page: 9 of 9 PAGEID #: 222




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

GARY WALKER,                                          Case No. 1:20-cv-303
     Petitioner,
                                                      Barrett, J.
       v.                                             Bowman, M.J.

WARDEN, WARREN,
CORRECTIONAL INSTITUTION
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 9
